Per Curiam.
If the defendant would abate the writ in this case, he should have shewn in his plea that the officer who served it was disqualified to act in that office, by being commissioned *373and qualified to act in another, with which it was incompatible. Bui this he has not done. The constitution requires not onlj that the oaths of office shall be taken, but that they also shall be subscribed, before the person commissioned shall enter upon the discharge of its duties; — and this latter and essential part of his qualification not being alleged, the plea is therefore bad. Until he was qualified to act as a Justice of the peace, his office of deputy sheriff was not vacated.

Respondeat ouster awarded.